Case 0:17-cv-60533-JEM Document 214 Entered on FLSD Docket 07/24/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 17-60533-CIV-MARTINEZ/AOR
RODNEY SCOTT PATTERSON, .
Plaintiff,
v.

AMERICAN AIRLINES, INC.,
a Delaware corporation,

Defendant.
/

 

ORDER

THIS CAUSE came before the Court upon American Airlines, Inc.’s (“Defendant”)
Motion for Sanctions [D.E. 154]. This matter was referred to the undersigned pursuant to 28
U.S.C. § 636 by the Honorable Jose E. Martinez, United States District Judge [D.E. 155]. It is
hereby

ORDERED AND ADJUDGED that an Evidentiary Hearing on the Motion for Sanctions
[D.E. 154] is SET for Monday, August 26, 2019 at 10:00 A.M.' Each party shall submit a
witness list and an exhibit list at the Evidentiary Hearing:

DONE AND ORDERED in Chambers at Miami, Florida, this pilday of July, 2019.

Qe bcece OF leew
ALICIA M. OTAZO-REYES %
UNITED STATES MAGISTRATE JUDGE

 

! The undersigned is unable to accommodate the requested dates of August 20, 21, or 22 [D.E. 196; D.E.
204]. y
Case 0:17-cv-60533-JEM Document 214 Entered on FLSD Docket 07/24/2019 Page 2 of 2

Copies furnished via CM/ECF to:

United States District Judge Jose E. Martinez
Counsel of Record

Copies furnished by mail to:
Rodney Scott Patterson

1092 N.W. 139th Terrace
Pembroke Pines, FL 33028 .
